27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Edward G. ENNIS, individually and on behalf of all otherssimilarly situated;  Victoria Waliser, individually and onbehalf of all others similarly situated;  Elwin J. Fontaine,individually and on behalf of all others similarly situated;Luis R. Rivera, individually and on behalf of all otherssimilarly situated;  Wynn E.  Gebur, individually and onbehalf of all others similarly situated; Edward R. Reitan,individually and on behalf of all others similarly situated,Appellants,v.Dan WROLSTAD, Law Library Supervisor, North Dakota StatePenitentiary, in his official capacities;  TimothySchuetzle, Warden, North Dakota State Penitentiary, in hisofficial capacity; Elaine Little, Director of the Departmentof Corrections & Rehabilitation, in her official capacity, Appellees.
No. 93-3433ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1994.Filed:  June 30, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Edward G. Ennis and other inmates of the North Dakota State Penitentiary appeal the district court's grant of summary judgment to three correctional officials sued by the inmates in this 42 U.S.C. Sec. 1983 action.  The court has considered the briefs of the parties and heard oral argument.  Based on the record before us, we find no error that would require reversal.  We thus affirm the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation